Name: Commission Regulation (EC) No 452/1999 of 1 March 1999 fixing the minimum yields for the granting of aid for the production of fibre flax and hemp
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31999R0452Commission Regulation (EC) No 452/1999 of 1 March 1999 fixing the minimum yields for the granting of aid for the production of fibre flax and hemp Official Journal L 054 , 02/03/1999 P. 0011 - 0012COMMISSION REGULATION (EC) No 452/1999 of 1 March 1999 fixing the minimum yields for the granting of aid for the production of fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (1), as last amended by Regulation (EC) No 3290/94 (2),Having regard to Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (3), as last amended by Regulation (EC) No 1420/98 (4), and in particular Article 6 thereof,Whereas Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp (5), as last amended by Regulation (EC) No 2814/98 (6), lays down the conditions for entitlement to the aid; whereas Regulation (EEC) No 619/71 provides that the Commission can lay down criteria covering normal cultivation work, in particular by setting a minimum yield to be achieved; whereas a minimum yield must be established in order to prevent fibre flax and hemp from being sown not for the sake of production but solely to qualify for a rate of aid higher than that for other arable crops;Whereas Commission Regulation (EC) No 2183/97 (7), lays down the minimum yield to be achieved before aid for fibre flax production can be granted as from the 1998/99 marketing year; whereas experience gained in the course of that marketing year shows that the provisions of that Regulation should be simplified and the minimum yield set should be adjusted accordingly; whereas, for the sake of consistency, a minimum yield to be achieved before aid can be granted for hemp production should also be laid down; whereas Regulation (EC) No 2183/97 should therefore be repealed and new minimum yields to be achieved before aid is granted for fibre flax and hemp production should be laid down on the basis of common principles;Whereas, to take account of the particular soil and climatic conditions, minimum yields for fibre flax and hemp adapted to the conditions in the main production areas of the Community and corresponding to good cultivation methods should be introduced gradually; whereas, for the sake of simplification, there should be a limit on the number of different minimum yields laid down;Whereas, to take account of existing cultivation methods, in the United Kingdom in particular, a transitional period should be laid down for that Member State with a view to the gradual introduction of minimum yields corresponding to good cultivation methods;Whereas the areas and production on which basis the yield is to be determined should be defined;Whereas, for cases where the yield found is lower than the minimum yield, Regulation (EC) No 2183/97 provides, on the one hand, for a case-by-case consideration of any exceptional weather conditions and, on the other hand, for the possibility of a gradual reduction in the aid, subject none the less to a threshold percentage of the yield below which no aid is payable; whereas it may not be possible to achieve the minimum yield for several concomitant reasons the individual effects of which are difficult to identify; whereas, despite certain reductions in the minimum yield as a result of this Regulation, the areas in question should not be totally disqualified from the aid but should qualify for reduced aid; whereas provision should be made for a single level of reduced aid which is easy to apply and which does not constitute an incentive against the aid payable on other arable crops;Whereas the Management Committee for Flax and Hemp has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Aid for the production of fibre flax and aid for the production of hemp shall be granted only in respect of areas where the yield of non-deseeded flax straw or non-deseeded hemp straw is at least equal to the following minimums:- for areas in Belgium, Denmark, Germany, France, Ireland, Luxembourg, the Netherlands, Austria, Finland, Sweden and the United Kingdom: 2,5 per hectare,- for areas in the other Member States: 1,5 t per hectare.However, the minimum yield of non-deseeded flax straw shall be adjusted as follows for areas in the United Kingdom:(a) for the 1999/2000 marketing year: 1,5 t per hectare;(b) for the 2000/01 marketing year: 2 t per hectare.Article 2 1. The yield to be used shall be the average yield of non-deseeded straw on the areas covered by aid applications or, where the applicants are growers within the meaning of Article 3a(b) of Regulation (EEC) No 619/71, the yield on the areas of each owner or farmer with whom a contract for flax growing has been concluded.2. The average yield as referred to in paragraph 1 shall be equal to the tonnage of non-deseeded straw ready for processing weighed on entry at the processing plant, divided by the area in hectares.However,- where the straw is harvested separately from the seed, the weight of the seed shall be added to the weight of the straw entering the processing plant, and- where the straw is harvested using a machine that separates the fibre from the woody parts, the weight of the straw shall be replaced by the total weight of the various products resulting from that separation. Where it is not possible to weigh the woody parts of the stalk, the Member State shall, in the light of the results corresponding to good cultivation methods, establish the weight concerned by means of a coefficient fixed on the basis of on-the-spot checks and the technical specifications of the machine in question.3. Compliance with the minimum yield shall be established on the basis of the information referred to in paragraphs 1 and 2 available before a date set by the Member State which is before 30 June in the marketing year in question. Where that information reveals that the minimum yield has not been complied with, the Member State shall inform the interested party and, at the latter's request, shall take account, after verification on the spot, of the estimated weight of the quantities relative to the marketing year in question which he is holding in store.Article 3 Where the minimum yields laid down in Article 1 are not achieved, the aid payable for the areas in question shall be reduced by 65 %.Article 4 Regulation (EC) No 2183/97 shall be repealed with effect from 1 August 1999.Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 4. 7. 1970, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 72, 26. 3. 1971, p. 2.(4) OJ L 190, 4. 7. 1998, p. 7.(5) OJ L 121, 29. 4. 1989, p. 4.(6) OJ L 349, 22. 12. 1998, p. 50.(7) OJ L 299, 4. 11. 1997, p. 4.